                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-413-FDW-DCK

 CLEVELAND MCCRAE, on behalf of himself               )
 and all others similarly situated,                   )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 HAMILTON JACOBS & ASSOCIATES,                        )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 4) filed by C. Randolph Emory, concerning Jonathan B. Weiss

on August 7, 2020. Jonathan B. Weiss seeks to appear as counsel pro hac vice for Plaintiff

Cleveland McCrae. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 4) is GRANTED. Jonathan B. Weiss

is hereby admitted pro hac vice to represent Plaintiff Cleveland McCrae.



                                         Signed: August 7, 2020




         Case 3:20-cv-00413-FDW-DCK Document 5 Filed 08/07/20 Page 1 of 1
